Citation Nr: 1040204	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  08-39 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1950 to May 1954.  He 
received the Purple Heart Medal.  The appellant is the Veteran's 
surviving spouse.

This matter initially came before the Board of Veterans' Appeals 
(Board) from a May 2008 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that decision, the RO denied entitlement to service 
connection for the cause of the Veteran's death.  In March 2010, 
the Board remanded this matter for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's January 2008 death certificate reveals that the 
immediate cause of his death was a traumatic subarachnoid 
hematoma, due to or as a consequence of a blunt head impact from 
a fall.  At the time of his death, the Veteran service connection 
was in effect for posttraumatic stress disorder (PTSD), bilateral 
hearing loss, tinnitus, and residuals of a mortar fragment wound 
to the right arm.

In its March 2010 remand, the Board instructed the RO to arrange 
for the Veteran's claims folder to be reviewed by an appropriate 
VA examiner.  The examiner was instructed to provide an opinion 
as to whether it was at least as likely as not that the Veteran's 
death from an accident that resulted in a traumatic subarachnoid 
hematoma and blunt trauma to the head was related to his service 
or his service connected disabilities, alone or in the aggregate.  
Although the examiner was instructed to particularly discuss the 
Veteran's PTSD, an opinion was requested as to all of his 
service-connected disabilities.

In June 2010, a VA clinical psychologist reviewed the Veteran's 
claims file and opined that the Veteran's death from an accident 
that resulted in traumatic subarachnoid hematoma and blunt trauma 
to the head was not likely ("less likely as not") caused by or 
a result of his service-connected PTSD.  This opinion was based 
on the fact that the appellant had indicated that the Veteran 
fell down the stairs due to dizziness and weakness and that at 
the time of his death, he was 75 years old and had a myriad of 
other physical problems.  There was no available information to 
rule out the possibility that the Veteran could have accidently 
slipped or lost his footing without instigation from any of his 
medical problems.  PTSD may have led to physical responses such 
as an exaggerated startle response, and such reactions were 
typically in response to environmental stimuli.  However, there 
was no evidence that the Veteran had suffered from any actual 
symptom specifically related to or associated with PTSD at the 
time of the fall.  Furthermore, dizziness and weakness were 
symptoms typically associated with physical conditions and not 
PTSD.  No opinion was provided as to any of the Veteran's 
physical disabilities as they were outside the knowledge of the 
examiner who provided the June 2010 opinion.

Despite the thorough opinion provided by the VA clinical 
psychologist, an impression is still needed as to any possible 
relationship between the Veteran's service-connected bilateral 
hearing loss, tinnitus, and residuals of a mortar fragment wound 
to the right arm and his PTSD, to include the aggregate impact of 
those condition, and the cause of his death.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims folder should be 
referred to a VA examiner or examiners with 
appropriate expertise to review and provide 
opinions as to whether it is at least as 
likely as not that the Veteran's service-
connected PTSD, bilateral hearing loss, 
tinnitus, and residuals of a mortar 
fragment wound to the right arm, either 
individually or in the aggregate, caused or 
contributed to the cause of his death (e.g. 
hastened death or rendered him less capable 
of resisting the conditions that caused 
death).  All opinions must be accompanied 
by a rationale.  If the examiner is unable 
to provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.  The examiner is 
advised that the appellant is competent to 
report her observations of the Veteran's 
symptoms and treatment, and such reports 
must be considered in formulating any 
opinions, which should be set forth in a 
legible report.

2.  Then readjudicate the appeal.  If the 
claim remains denied, the RO must issue a 
supplemental statement of the case.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

